Citation Nr: 1336764	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-15 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran had active service from February 1973 to August 1974, August 2001 to November 2001, July 26, 2003 to September 26, 2003, and November 2003 to November 2005.  He also served in the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that, in part, denied service connection for PTSD and depression.  

The Board acknowledges a May 2008 rating decision denied service connection for PTSD and depression.  However, a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board recharacterized the Veteran's claim to reflect consideration of all diagnosed psychiatric disorders (including PTSD and depression) that may be present.

The Board notes that the May 2008 rating decision also denied service connection for degenerative disc disease at L5-S1.  The Veteran timely filed a notice of disagreement as to that issue, and a Statement of the Case was issued in March 2009.  However, in the Appeal To Board Of Veterans' Appeals (VA Form 9), received in May 2009, the Veteran specifically limited his appeal to the issues captioned above.  38 C.F.R. §§ 20.200, 20.202 (2013).

In the May 2009 VA Form 9, the Veteran also requested a hearing before a Veterans Law Judge of the Board at the RO.  In June 2009, he elected to have a local hearing with a Decision Review Officer.  Subsequently, in a December 2009 Statement in Support of Claim (VA Form 21-4138), he withdrew his request for a Decision Review Officer hearing; stating that he wished to remain on the list for a hearing before a Veterans Law Judge of the Board at the RO.  However, in a July 2012 VA Form 21-4138, he indicated that he no longer wanted a Board hearing, and that he wished that his case be forwarded to the Board for review.  Therefore, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a Written Brief Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran maintains that service connection is warranted for PTSD and depression which he believes developed as a result of active service.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  Here, however, where it does not appear that the Veteran engaged in combat with the enemy or was a POW, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the current appeal, the Veteran asserts entitlement to service connection for PTSD and depression as result of stressful experiences during service.  In a VA social work note, dated in August 2007, it was noted that the Veteran was a medical care specialist during his period of active duty from February 1974 to September 1974; it was noted that he worked with Vietnamese POWs.  It was also noted that the Veteran was in the Air Force Reserves from March 1987 to January 2006.  The Veteran indicated that he was sent to Germany in 2002 to help support troops from Afghanistan; his duties included loading and unloading coffins.  The Veteran related that he went back to Germany in 2003 to help support efforts in Iraq; he had the same duties as before.  He stated that he also went to Saudi Arabia in 2003 and loaded and unloaded planes as well.  The Veteran reported that he was again activated in November 2003 and served until November 2005; during that time, he was sent to Qatar where he had the same duties as when he served in Germany.  A VA progress note, dated in February 2008, reflects that the Veteran reported being deployed to Saudi Arabia for 2 months and in Qatar for 4 months from January 2005 to May 2005 in support of Operating Enduring Freedom.  

The Veteran was afforded a VA psychiatric examination in September 2011.  The examiner stated that, based his evaluation, the met the DSM IV criteria for a diagnosis of PTSD; he also reported a diagnosis of major depressive disorder, recurrent.  The examiner stated that the Veteran was certainly exposed to formidable traumatic stressors.  He noted that the Veteran struggled with significant occupational and social stressors since that time, and he pursued treatment for such.  The examiner opined that the Veteran most likely suffers from PTSD that is caused by or a result of military service.  The examiner also opined that the Veteran suffers from depression that is caused by the PTSD.  

In May 2008, the Veteran denied the Veteran's claim for PTSD based on a finding that while the Veteran was diagnosed with PTSD, there is no evidence of record that he was actually engaged in combat with the enemy or that he in any way qualified as a combat Veteran.  In February 2012, the RO confirmed its denial of the Veteran's claim for service connection for PTSD and depressed.  It was determined that the available evidence is insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.  The RO also determined that the information given is not sufficient for the service department to corroborate the claimed stressor.  Specifically, in a March 2008 memorandum of record, the RO noted that the information required to corroborate the stressful events described by the Veteran are insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) and that all procedures to obtain the necessary information from the Veteran were properly followed.  

The Veteran's DD Forms 214 do not confirm receipt of a combat award, but do reflect that he received the Global War on Terrorism Expeditionary Medal and the Global War on Terrorism Service Medal.  His service personnel records also show that his military occupational specialty was as an Air Terminal Operator.  In addition, the record shows that he was awarded the Air Force Commendation Medal for Meritorious Service during the period from August 19, 1995 to May 30, 2002 "while supporting Operation Enduring Freedom at Rhein Main Air Base, Germany, he worked countless hours as the Senior Load Planner to ensure the flawless movement of 75,000 passengers, 28,000 pounds of cargo, and 976 tons of rolling stock."  

The Board acknowledges that the AOJ has attempted to obtain the Veteran's personnel records.  The Veteran's personnel records were received in April 2008; however, they pertain only to the Veteran's first period of active duty service from February 1973 to August 1974.  As noted above, the Veteran also served on active duty from August 2001 to November 2001, July 26, 2003 to September 26, 2003, and November 2003 to November 2005.  He received the Global War on Terrorism Medal, and he was awarded the achievement medal for meritorious service in support of Operation Enduring Freedom.  His DD Form 214 for the period from November 2003 to November 2005 also noted that he had 4 months and 5 days of Foreign Service.  In addition, records from DFAS reflect that the Veteran was in receipt of "hostile fire" pay for January 2005 and February 2005.  However, there is no indication or documentation as to where this period of service was actually served.  Consequently, further efforts should be undertaken to obtain a complete copy of the Veteran's service personnel records for the period of service from November 2003 to November 2005 and, if necessary, to investigate his claims that he was deployed to Kuwait, Saudi Arabia and Qatar during that period of service.  

The AOJ should also have the Air Force clarify the Veteran's duty stations, deployments, orders [including temporary assigned duty (TAD  orders)] and applicable unit operating histories during his service, to the extent possible, to verify the Veteran's claims.  Thus, on remand, the AOJ must again contact the NPRC, the Alabama Army National Guard, and any other organization likely to provide such evidence.  In particular, the AOJ must seek records of that unit's activities during the Veteran's time on active duty-from July 26, 2003 to September 26, 2003, and November 2003 to November 2005.  
In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO/AMC shall undertake follow-up attempts to obtain the Veteran's Air Force Reserve records in light of the NPRC's last response: 

"The Air Force record retired to Code 13 is no longer there.  If you make another PIES request, address it yourself to Code 21.  It will go through DPRIS and any imaged records that are available will be furnished to your request.  Be careful not to use PIS requests codes that are invalid for DPRIS use."  

2.  The RO/AMC shall contact the Alabama Army National Guard, the NPRC, and any other organization deemed likely to have such information, and clarify, to the extent possible, the Veteran's duty stations, deployments, orders [including temporary assigned duty (TAD orders)] and unit operating histories during his service to help verify the Veteran's claims regarding deployment to Kuwait, Saudi Arabia and Qatar.  All attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, must be associated with the file. If the RO/AMC is unable to secure these records after making reasonable attempts to do so, and it determines that the records do not exist or that further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; and (c) describe any further action to be taken by the RO/AMC with respect to the claims.  The Veteran must then be given a reasonable opportunity to respond.  

3.  The RO/AMC shall afford the Veteran a VA PTSD examination with a VA psychiatrist.  The claims file and all records on Virtual VA shall be made available to the examiner in connection with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  

Thereafter, the VA examiner should specifically address the following: 

(a)  For each psychiatric diagnosis, the examiner is requested to opine whether it is at least as likely as not that such disorder is etiologically related to his period of active service.

(b)  The examiner should also provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met. 

If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis. 

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity (means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), the examiner shall so state. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


